Exhibit 10.18
[logo.jpg]


2011 Stock Incentive Plan – Stock Option Agreement (Non-statutory)
 
1.           Grant of Option.  PDF Solutions, Inc., a Delaware corporation (the
“Company”), has authorized the grant to the person (“Optionee”) to whom this
Agreement is delivered and who is named in the Notice of Stock Option Grant or
online Grant Summary (as applicable, the “Notice”), an option (the “Option”) to
purchase the total number of shares of Common Stock (the “Shares”) set forth in
such Notice, at the exercise price per Share set forth in the Notice (the
“Exercise Price”) subject to the terms, definitions and provisions of the 2011
Stock Incentive Plan (the “Plan”), which is incorporated in this Stock Option
Agreement (the “Agreement”) by reference.  Unless otherwise defined in this
Agreement or the Notice, the terms used in this Agreement shall have the
meanings defined in the Plan.  This Option is intended to be a Non-statutory
Stock Option.
 
(a)           Vesting. This Option is only exercisable before it expires and
then only with respect to the vested portion of the Option. This Option will
vest according to the vesting schedule in the Notice (the “Vesting
Schedule”).  If Optionee takes a leave of absence, the Company may, at its
discretion, suspend vesting during the period of leave to the extent permitted
under applicable local laws, rules and regulations.
 
(b)           Acceptance; Cancellation. Optionee acknowledges that by
electronically accepting the Option (or instructing the Company in writing to
record such acceptance with its designated third-party broker), Optionee agrees
to be bound by all terms applicable to the Option, as set forth in this
Agreement and the Plan.  Optionee must expressly accept the terms and conditions
of the Option as set forth in the Notice, the Stock Option Agreement and the
Plan by electronically accepting the Agreement within ninety (90) calendar days
after the Company first makes the Notice available to Optionee. If Optionee does
not accept this Option in the manner instructed by the Company, this Option may
be cancelled by the Company in its discretion.
 
2.           Exercise of Option. This Option shall be exercisable during its
term in accordance with the Vesting Schedule set forth in the Notice and with
the applicable provisions of the Plan as follows:
 
(a)           Right to Exercise.
 
(i)           This Option may not be exercised for a fraction of a share.
 
(ii)           In the event of Optionee’s termination of Service, Optionee may
exercise this Option as set forth in Section 4 below, and subject to the
limitations contained in this Section 2.  Optionee is responsible for keeping
track of these exercise periods following the termination Service for any
reason.  The Company will not provide further notice of such periods.
 
(iii)           In no event may this Option be exercised after the Expiration
Date set forth in the Notice.
 
 
 

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
(b)           Method of Exercise.
 
(i)           This Option shall be exercisable by (1) completing the proper
“Notice of Exercise” form provided by the Company or its designated broker,
which shall state Optionee’s election to exercise this Option, the number of
Shares in respect of which this Option is being exercised, and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan, or (2) following the Company’s designated broker’s
policies and procedures, as applicable.  Such notice shall be delivered to the
Company or its designated broker by such means as are determined by the Company,
in its discretion, or its designated broker, as applicable, to constitute
adequate delivery.  The notice shall be accompanied by payment of the aggregate
Exercise Price for the purchased Shares.
 
(ii)           As a condition to the exercise of this Option and as further set
forth in Section 6 of this Agreement and Section 13 of the Plan, Optionee agrees
to make adequate provision for all federal, state or other applicable tax,
withholding, required deductions or other payments, including any income tax,
social taxes or insurance contributions, payroll tax, payment on account or
other tax items related to Optionee’s participation in the Plan and legally
applicable to Optionee (“Tax-Related Items”) which arise upon the grant, vesting
or exercise of this Option, or disposition of Shares, whether by withholding,
direct payment to the Company, or otherwise, as determined by the Company in its
sole discretion.
 
(iii)           The Company is not obligated, and will have no liability for
failure, to issue or deliver any Shares upon exercise of this Option unless such
issuance or delivery would comply with all applicable laws, rules and
regulations, with such compliance determined by the Company in consultation with
its legal counsel.  This Option may not be exercised until such time as the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
laws, rules or regulations, including any applicable U.S. federal or state
securities laws or any other law or regulation, including any rule under
Part 221 of Title 12 of the Code of Federal Regulations as promulgated by the
Federal Reserve Board.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by applicable laws, rules or regulations.  Assuming
such compliance, for income tax purposes the Shares shall be considered
transferred to Optionee on the date on which this Option is exercised with
respect to such Shares.
 
(iv)           Subject to compliance with all applicable laws, rules and
regulations, this Option shall be deemed to be exercised upon receipt by the
Company of the appropriate notice of exercise accompanied by the Exercise Price
and the satisfaction of any applicable obligations described in Section 2(b)(ii)
above.
 
3.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination of the following, at the election of Optionee
and in accordance with, and to the extent permitted by, applicable laws, rules
and regulations: (a) cash, (b) check, or (c) Cashless Exercise.
 
 
2

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
4.           Termination of Relationship.  Following the date of termination of
Optionee’s Service for any reason (the “Termination Date”), Optionee may
exercise this Option only as set forth in this Agreement, including Section 2
and this Section 4 and vesting will not extended by any notice period mandated
under local law (e.g., active Service would not include any period of “garden
leave” or similar period pursuant to local law). The Company shall have the
exclusive discretion to determine when an Optionee is no longer actively
providing Service for purposes of this Option.  If Optionee does not exercise
this Option within the termination periods set forth below, this Option shall
terminate in its entirety.  In no event, may this Option be exercised after the
Expiration Date as set forth in the Notice.
 
(a)           General Termination.  In the event of termination of Optionee’s
Service other than as a result of Optionee’s Disability or death or Optionee’s
termination for Cause, Optionee may, to the extent Optionee is vested in the
Option Shares, exercise this Option within 90 days after the Termination Date.
 
(b)           Termination upon Disability of Optionee. In the event of
termination of Optionee’s Service as a result of Optionee’s Disability, Optionee
may, but only within 6 months following the Termination Date, exercise this
Option to the extent Optionee is vested in the Option Shares.
 
(c)           Death of Optionee.  In the event of termination of Optionee’s
Service as a result of Optionee’s death, or in the event of Optionee’s death
within 30 days following Optionee’s Termination Date unless for Cause, this
Option may be exercised at any time within 6 months following the Termination
Date, or if later, 6 months following the date of death by any beneficiaries
designated in accordance with Section 4(d) of the Plan or, if there are no such
beneficiaries, by the Optionee’s estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent
Optionee is vested in the Option Shares.
 
(d)           Termination for Cause.  In the event of termination of Optionee’s
Service for Cause, this Option shall immediately terminate in its entirety upon
first notification to Optionee of such termination for Cause.  If Optionee’s
Service is suspended pending an investigation of whether Optionee’s Service will
be terminated for Cause, all Optionee’s rights under this Option, including the
right to exercise this Option, shall be suspended during the investigation
period.
 
5.           Non-Transferability of Option. This Option shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily or involuntarily or by
operation of law. Notwithstanding the foregoing, should the Optionee die while
holding this Option, then this Option shall be transferred in accordance with
Optionee’s will or the laws of descent and distribution.
 
6.           Responsibility for Taxes.
 
(a)           Optionee authorizes the Company and/or the Optionee’s employer
(the “Employer”) or their respective agents, at their discretion, to satisfy any
obligations related to Tax-Related Items by one or a combination of the
following: (1) withholding all applicable Tax-Related Items from Optionee’s
wages or other cash compensation paid to Optionee by the Company and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired upon
exercise of the Option either through a voluntary sale (specifically including
where this Option is exercised in accordance with Section 3(c) above) or through
a mandatory sale arranged by the Company (on Optionee’s behalf pursuant to this
authorization); or (3) withholding of Shares that would otherwise be issued upon
exercise of the Option. To avoid financial accounting charges under applicable
accounting guidance, the Company may withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding rates or may take any
other action required to avoid financial accounting charges under applicable
accounting guidance. Finally, Optionee must pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of Optionee’s participation in the Plan
or Optionee’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
issue or deliver the Shares or the proceeds of the sale of the Shares if
Optionee fails to comply with Optionee’s obligations in connection with the
Tax-Related Items as described in this Section 6(a).
 
 
3

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
(b)           Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, Optionee acknowledges that the ultimate
liability for all Tax-Related Items is and remains Optionee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer. Optionee
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Optionee becomes subject to
taxation in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable event, Optionee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
 
7.           Authorization to Release and Transfer Necessary Personal
Information.
 
(a)           Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal information as described in this Agreement by and among, as applicable,
the Employer, and the Company and its Parent, Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.
 
(b)           Optionee understands that the Company and the Employer may hold
certain personal information about Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
insurance number (or any other social or national identification number),
salary, nationality, job title, residency status, any Shares or directorships
held in the Company, details of all options or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Optionee’s
participation in the Plan. Optionee understands that Data may be transferred to
the Company or any of its Parent, Subsidiaries or Affiliates, or to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in Optionee’s country or elsewhere,
including outside the European Economic Area, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Optionee’s country. Optionee understands that Optionee may request a list
with the names and addresses of any potential recipients of the Data by
contacting Optionee’s local human resources representative. Optionee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing Optionee’s participation in the Plan, including any requisite
transfer of such Data to a broker or other third party assisting with the
administration of the Option under the Plan or with whom Shares acquired
pursuant to these Options or cash from the sale of such Shares may be deposited.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries or Affiliates, or to any third
parties is necessary for your participation in the Plan.
 
 
4

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
(c)           Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage Optionee’s participation in the
Plan. Optionee understands that Optionee may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein by contacting Optionee’s local human resources representative in writing.
Optionee further acknowledges that withdrawal of consent may affect Optionee’s
ability to vest in or realize benefits from the Options, and Optionee’s ability
to participate in the Plan.  For more information on the consequences of
Optionee’s refusal to consent or withdrawal of consent, Optionee understands
that Optionee may contact Optionee’s local human resources representative.
 
8.           No Entitlement or Claims for Compensation.
 
(a)           Optionee’s rights, if any, in respect of or in connection with
this Option or any other Award are derived solely from the discretionary
decision of the Company to permit Optionee to participate in the Plan and to
benefit from a discretionary Award. The Plan may be amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement. By accepting this Option, Optionee expressly acknowledges that
there is no obligation on the part of the Company to continue the Plan and/or
grant any additional Awards to Optionee or benefits in lieu of Options or any
other Awards even if Options have been granted repeatedly in the past. All
decisions with respect to future Option grants, if any, will be at the sole
discretion of the Company.
 
(b)           This Option and the Shares subject to the Option are not intended
to replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of Optionee’s normal
or expected compensation, and in no way represent any portion of Optionee’s
salary, compensation or other remuneration for any purpose, including but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Parent, Subsidiary or Affiliate. The value of the Option and the
Shares subject to the Option are an extraordinary item that do not constitute
compensation of any kind for services of any kind rendered to the Company, the
Employer or any Parent, Subsidiary or Affiliate and which are outside the scope
of Optionee’s written employment agreement (if any).
 
 
5

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
(c)           Optionee acknowledges that he or she is voluntarily participating
in the Plan.
 
(d)           Neither the Plan nor this Option or any other Award granted under
the Plan shall be deemed to give Optionee a right to remain an Employee,
Contractor or director of the Company, a Parent, Subsidiary or an Affiliate. The
Employer reserves the right to terminate the Service of Optionee at any time,
with or without cause, and for any reason, subject to applicable laws, the
Company’s Articles of Incorporation and Bylaws and a written employment
agreement (if any).
 
(e)           The grant of the Option and Optionee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Company, the Employer or any Parent, Subsidiary or Affiliate.
 
(f)           The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the underlying Shares do not increase in value, the
Option will have no value. If Optionee exercises the Option and obtains Shares,
the value of the Shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price. Optionee also understands that neither the
Company, nor the Employer or any Parent, Subsidiary or Affiliate is responsible
for any foreign exchange fluctuation between the Employer’s local currency and
the United States Dollar that may affect the value of this Option.
 
(g)           In consideration of the grant of the Option, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Option
resulting from termination of Optionee’s Service by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
Optionee irrevocably releases the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, Optionee shall be deemed
irrevocably to have waived Optionee’s entitlement to pursue such claim.
 
(h)           Optionee agrees that the Company may require Options granted
hereunder be exercised with, and the Option Shares held by, a broker designated
by the Company.
 
(i)           Optionee agrees that his or her rights hereunder (if any) shall be
subject to set-off by the Company for any valid debts the Optionee owes to the
Company.
 
(j)           The Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.
 
 
6

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
9.           Effect of Agreement.  Optionee acknowledges receipt of a copy of
the Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan.  Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Company
regarding any questions relating to this Option.  In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail.
 
10.           Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on Optionee’s participation in the Plan, on the
Option and on any Award or Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with
applicable laws, rules and regulations or facilitate the administration of the
Plan.  Optionee agrees to sign and or accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  Furthermore,
Optionee acknowledges that the laws of the country in which Optionee is working
at the time of grant, vesting and exercise of the Option or the sale of Shares
received pursuant to this Agreement (including any rules or regulations
governing securities, foreign exchange, tax, labor, or other matters) may
subject Optionee to additional procedural or regulatory requirements that
Optionee is and will be solely responsible for and must fulfill.
 
11.           Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Optionee’s current or future
participation in the Plan by electronic means or to request Optionee’s consent
to participate in the Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
 
12.           Miscellaneous.
 
(a)           Governing Law and Forum.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.  For purposes of litigating any dispute that may arise directly or
indirectly from this Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California or
the federal courts for the United States for the Northern District of California
and no other courts.
 
(b)           Entire Agreement; Enforcement of Rights.  This Agreement, together
with the Notice and the Plan, sets forth the entire agreement and understanding
of the parties relating to the subject matter herein and therein and merges all
prior or contemporaneous discussions between the parties.  Except as
contemplated under the Plan, no modification of, or amendment to, this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
 
 
7

--------------------------------------------------------------------------------

 
Stock Option Agreement (continued)
 
(c)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith.  In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
 
(d)           Notices.  Any notice required or permitted under the terms of this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally or sent by confirmed email, telegram, or fax or forty-eight (48)
hours after being deposited in the mail, as certified or registered mail, with
postage prepaid, and addressed to the Company at the Company’s principal
corporate offices or to you at the address maintained for you in the Company’s
records or, in either case, as subsequently modified by written notice to the
other party.
 
(e)           Language. If this Agreement or any other document related to the
Plan is translated into a language other than English and the meaning of the
translated version is different from the English version, the English version
will take precedence.
 
(f)           Appendix. Notwithstanding any provisions in this Agreement, the
Option shall be subject to any special terms and conditions set forth in any
Appendix to this Agreement for Optionee’s country of residence. Moreover, if
Optionee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
 
(g)           Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of Optionee under this Agreement may
not be assigned without the prior written consent of the Company.
 
*           *           *           *


PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS
 
 
8

--------------------------------------------------------------------------------

 
 
[logo.jpg]


Stock Option Agreement (Non-statutory) – Appendix A
 
This Appendix A includes additional specific terms that apply if Optionee is
resident in a non-U.S. country.  This Appendix A, including any documents
incorporated herein, is part of the Stock Option Agreement to which it is
attached (the “Agreement”) and contains terms and conditions material to
participation in the Plan.  Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Agreement.


Optionee understands and agrees that the Company is not responsible for any
foreign exchange fluctuations between Optionee’s local currency and the U.S.
Dollar that may affect the value of the Company’s Shares or liable for any
decrease in the value of the Shares.  Optionee understands and agrees that any
cross-border remittance made to exercise this Option or transfer proceeds
receive upon the sale of Shares must be made through a locally authorized
financial institution or registered foreign exchange agency and may require
Optionee to provide to such to such financial institution or agency certain
information regarding the transaction.


China


This Option is also subject to the terms and conditions outlined in the separate
China Addendum and Internal Control Policy, both of which are incorporated
herein and form part of this Agreement.  By accepting this Award, Optionee
acknowledges that he or she, as applicable, understands and agrees to the terms
and conditions of the China Addendum and Internal Control Policy.


Italy


Optionee is currently not permitted to exercise this Option via a cash purchase
exercise method.  Optionee may be required to report on annual tax returns the
transfer abroad in excess of EUR 10,000 that is not delivered by an authorized
Italian bank.


Data Privacy Notice


Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing and the Company’s representative in Italy for privacy purposes is PDF
Solutions, Inc. Sede Secondaria in Italia, with registered offices at Piazza
Meda 3, Milano 20100 Italy.  By accepting this Award, Optionee also agrees to
the following:


“I understand that data processing related to the purposes specified in this
Agreement shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
 
 
 

--------------------------------------------------------------------------------

 
Appendix A to Stock Option Agreement (continued)


The processing activity, including the communication and transfer of my data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.  I
understand that the use of my data will be minimized where it is not necessary
for the implementation, administration and management of the Plan.  I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my data and stop, for legitimate reason, the data
processing.  Furthermore, I am aware that my data will not be used for direct
marketing purposes.”
 
Japan
 
If Optionee is issued or transfer Shares with a value that exceeds ¥100,000,000,
Optionee must file a report with the Ministry of Finance through the Bank of
Japan within twenty (20) days of receiving the Shares (provided, however, that
if you acquire the Shares through a financial instruments firm in Japan, this
requirement will not apply).  In addition, if Optionee is a resident of Japan
and make or receive any cross-border payment of more than ¥30,000,000, Optionee
should file a report with the Minister of Finance via the Bank of Japan within
ten (10) days.  Please note that the timing and reporting requirement may vary
depending on whether the relevant transaction is made through a bank in Japan;
Optionee is advised to consult his or her, as applicable, advisor to confirm the
precise requirements applicable to Optionee.


Korea


Exchange control laws require Korean residents who realize US $500,000 or more
from the sale of Shares or the receipt of any dividends to repatriate the
proceeds to Korea within eighteen (18) months of the sale or the receipt of the
dividends, as applicable.  However, separate sales may be deemed a single sale
if the sole purpose of such separate sales was to avoid a sale exceeding the US
$500,000 threshold.


Singapore


This offer of a Option and the underlying Shares shall be made available only to
an employee of the Company or its Affiliates, in reliance of the prospectus
exemption set out in section 173(1)(f) the Securities and Futures Act
(Chapter 289) of Singapore. In addition, Optionee agrees, by acceptance of this
offer, not to sell any Shares within six (6) months of the date of
grant.   Please note that neither this Restricted Stock Agreement nor any other
document or material in connection with this offer of an Option and the Shares
has been or will be lodged, registered or reviewed by any regulatory authority
in Singapore.  Optionee should not treat the contents of this document as advice
relating to legal, taxation or investment matters and are advised to exercise
caution in relation to the offer and to consult his or her, as applicable, own
professional adviser(s) concerning the contents of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
Appendix A to Stock Option Agreement (continued)


Taiwan


The Plan is not registered in Taiwan with the Securities and Futures Bureau and
is not subject to the securities laws of Taiwan. Optionee may acquire and remit
foreign currency (including proceeds from the sale of Shares) into Taiwan up to
US $5,000,000 per year. Remittance of funds for the exercise of Options should
be made through an authorized foreign exchange bank.
 
 
 
 
 
3